REVISED July 11, 2008

            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit


                                          No. 07-40493                                 FILED
                                                                                       July 8, 2008
                                        Summary Calendar
                                                                                Charles R. Fulbruge III
                                                                                        Clerk
UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

v.

ODEGREAN FONTENOT,

                                                          Defendant-Appellant.


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 1:05-CR-75-1


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        A jury convicted Odegrean Fontenot of being a felon in possession of a
firearm. Fontenot’s conviction stems from a traffic stop. He argues that the
district court erred in denying his motion to suppress the evidence that led to his
arrest and his ultimate conviction.
        On appeal of the denial of a motion to suppress, we review factual findings
for clear error and legal conclusions de novo. United States v. Nunez-Sanchez,

        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-40493

478 F.3d 663, 666 (5th Cir. 2007). We view the evidence in the light most
favorable to the government, the prevailing party in this case. See United States
v. Alvarez, 451 F.3d 320, 329 (5th Cir. 2006), cert. denied, 128 S. Ct. 1472 (2008).
All inferences are “indulge[d] . . . in favor of the district court’s denial of the
motion to suppress.” United States v. Polk, 118 F.3d 286, 296 (5th Cir. 1997).
      Fontenot’s sole argument on appeal is that the traffic stop was unlawful
at its outset. Whether a traffic stop constitutes a violation of a person’s Fourth
Amendment rights is analyzed under the standard announced in Terry v. Ohio,
392 U.S. 1 (1968). United States v. Brigham, 382 F.3d 500, 506–07 (5th Cir.
2004) (en banc). This is a two-part inquiry: “Courts first examine whether the
officer’s action was justified at its inception, and then inquire whether the
officer’s subsequent actions were reasonably related in scope to the
circumstances that justified the stop.” Id. at 506. “For a traffic stop to be
justified at its inception, an officer must have an objectively reasonable suspicion
that some sort of illegal activity, such as a traffic violation, occurred, or is about
to occur . . . .” United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
      In this case, law enforcement officers testified that they observed Fontenot
driving a vehicle that did not display a rear license plate. Upon approaching the
vehicle and shining a spotlight on it, the officers could see a temporary license
plate lying on the rear dashboard but could not read it. Fontenot maintains that
because the temporary license plate was visible from the rear of the vehicle, the
stop was unlawful.
      At the time of the stop, the Texas Administrative Code (TAC) required
that temporary, thirty-day cardboard license tags “be displayed in a manner that
is clearly visible and legible when viewed from the rear of the vehicle.” 16 TEX.
ADMIN. CODE § 111.9(b); see 43 TEX. ADMIN. CODE § 17.23(d)(1) (2002). The
Texas Transportation Code, which applies to the operator of the vehicle,
incorporated the TAC regulations on temporary registration tags. TEX. TRANS.
CODE § 503.069 (Vernon Supp. 2002). Because the transportation code requires

                                          2
                                   No. 07-40493

that temporary tags be displayed in accordance with the rules of the
administrative code, the officers’ stop of Fontenot’s vehicle was proper in light
of the fact that the paper registration tag in the rear window was not legible
from the rear of the vehicle as required by Texas law. The distance at which the
tag was legible is irrelevant as both officers testified that they could not read the
tag until after the stop.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         3